Title: To George Washington from John Hopkins, 1 May 1786
From: Hopkins, John
To: Washington, George



Sir
Richmond May 1st 1786.

Enclosd I have the honor to transmit you the Treasurer’s receipt for the sum of fifteen pounds lodged by you with me, for the purpose of making the first payment on your five shares in the James River Company. I have spoken to Mr Brown respating the expences of recording your deed &c.—but the business not yet being done, he cannot ascertain the amount—As soon, as the Account can be procured, the Money shall be paid, and his rect transmitted to you. With the most perfect respect I am Sir Your most obt & very Humble Servant

Jno. Hopkins

